Name: Commission Regulation (EEC) No 2494/79 of 9 November 1979 on the delivery of various consignments of butteroil as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 14 . 11 . 79 Official Journal of the European Communities No L 287/ 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EEC) No 2494/79 of 9 November 1979 on the delivery of various consignments of butteroil as food aid certain third countries and beneficiary organizations have requested the delivery of the quantities of butteroil set out therein ; Whereas , therefore , delivery should be effected in accordance with the rules laid down , in Commission Regulation (EEC) No 303 /77 of 14 February 1977 laying down general rules for the supply of skimmed ­ milk powder and butteroil as food aid (6), as last amended by Regulation (EEC) No 1488 /79 ( 7) ; whereas in particular the periods and terms for delivery and the procedure to be followed by the intervention agences to establish the costs arising therefrom should be laid down ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products , THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ( ] ), as last amended by Regulation (EEC) No 1761 /78 (2), and in particular Article 6 (7) thereof, Having regard to Council Regulation (EEC) No 1768 /77 of 25 July 1977 laying down general rules for the supply of milk fats to certain developing countries and specialized bodies under the 1977 food-aid programme (3 ), and in particular Article 7 thereof, Having regard to Council Regulation (EEC) No 830/78 of 25 April 1978 laying down general rules for the supply of milk fats to certain developing countries and specialized bodies under the 1978 food-aid programme ( 4), and in particular Article 7 thereof, Having regard to Council Regulation (EEC) No 939/79 of 8 May 1979 laying down general rules for the supply of milk fats to certain developing countries and specialized bodies under the . 1979 food-aid programme ( 5), and in particular Article 7 thereof, Whereas , under the food-aid programmes adopted by the Council Regulations specified in the Annex, HAS ADOPTED THIS REGULATION : Article 1 In accordance with the provisions of Regulation (EEC) No 303 /77 the intervention agencies specified in the Annex shall deliver butteroil as food aid on the special terms set out therein . Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.(') OJ No L 148 , 28 . 6 . 1968 , p . 13 , O OJ No L 204 , 28 . 7 . 1978 , p . 6 . O OJ No L 192 , 30 . 7 . 1977 , p . 5 . ( 4) OJ No L 115 , 27 . 4 . 1978 , p . 6 . O OJ No L 119 , 15 . 5 . 1979 , p . 5 . ( 6) OJ No L 43 , 15 . 2 . 1977 , p . 1 . O OJ No L 181 , 18 . 7 . 1979 , p . 20 . / No L 287 /2 Official Journal of the European Communities 14. 11. 79 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 9 November 1979 . For the Commission Finn GUNDELACH Vice-President 14 . 11.79 Official Journal of the European Communities No L 287/3 ANNEX i1) Consignment A B C 1 . Application of Council Regulations : (a) legal basis (EEC) No 939/79 ( 1979 programme) (b) affectation I (EEC) No 940 /79 2 . Beneficiary I Egypt &gt; ¢ Lebanon 3 . Country of destination I J 4 . Total quantity of the consignment 2 500 tonnes ( s ) 300 tonnes 650 tonnes 5 . Intervention agency responsible for delivery German United Kingdom 6 . Origin of the butteroil (2) To manufacture from intervention butter 7 . Special characteristics and / or packaging (3) In 5 kg boxes, coated internally with food-can varnish or having undergone treatment giving equivalent guarantees 8 . Markings on the packaging 'Butteroil / Gift of the European Economic Community to Egypt' 'Butter oil / Don de la Communaute Ã ©conomique europÃ ©enne a la Republique libanaise / A distribuer gra ­ tuitement' 9 . Delivery period Delivery in January 1980 10 . Stage and place of delivery Community port operating a regular service with recipient countries 11 . Representative of the beneficiary responsible for reception (4) 12 . Procedure to be applied to determine the costs or supply Tender 13 . Expiry of the time limit for submission of tenders 12 noon on 26 November 1979 No L 287/4 Official Journal of the European Communities 14 . 11 . 79 Consignment D E F 1 . Application of Council Regulations : (a) legal basis (EEC) No 939/79 ( 1979 programme) (b) affectation (EEC) No 940/79 2 . Beneficiary Mauritania V Somalia &gt; Rwanda 3 . Country of destination I J J 4 . Total quantity of the consignment 500 tonnes 300 tonnes 200 tonnes 5 . Intervention agency responsible for delivery Luxembourg 6 . Origin of the butteroil ( 2) To manufacture from intervention butter 7 . Special characteristics and / or packaging ( 3 ) In 5 kg boxes, coated internally with food-can varnish or having undergone treatment giving equivalent guarantees 8 . Markings on the packaging 'Butter oil / Don de la Communaute Ã ©conomique europÃ ©enne a la rÃ ©publique islamique de Mauritanie ' 'Butteroil / Gift of the European Economic Community to Somalia' 'Butter oil / Don de la Communaute Ã ©conomique europeenne au Rwanda / Destine a la vente' 9 . Delivery period Loading in January 1980 Delivery in December 1979 10 . Stage and place of delivery Port of unloading Nouakchott (deposited on the quay or on lighters) Community port of loading Delivered to Kigali 11 . Representative of the beneficiary responsible for reception (4) Office mauritanien des cÃ ©rÃ ©ales (OMC), Nouak ­ chott OPROVIA, BP 953 , Kigali 12 . Procedure to be applied to determine the costs of supply Tender Mutual agreement 13 . Expiry of the time limit for submission of tenders 12 noon on 26 November 1979  14 . 11 . 79 Official Journal of the European Communities No L 287/5 Consignment G H , 1 . Application of Council Regulations : (a) legal basis (EEC) No 939/79 ( 1979 programme) (b) affectation (EEC) No 940/79 ¢ 2 . Beneficiary ICRC L Mozambique 3 . Country of destination Philippines J 4 . Total quantity of the consignment 100 tonnes 250 tonnes 5 . Intervention agency responsible for delivery French 6 . Origin of the butteroil ( 2 ) To manufacture from intervention butter 7 . Special characteristics and / or packaging ( 3 ) In 2.270 kg boxes , coated internally with food-can varnish or having undergone treatment giving equivalent guarantees  eight boxes per carton In 20 kg boxes , coated internally with food-can varnish or having undergone treatment giving equivalent guarantees 8 . Markings on the packaging A red cross 10 x 10 cm and , in letters at least 1 cm high , the following marking : 'Butteroil / Gift of the European Economic Community / Action of the International Committee of the Red Cross / For free distri ­ bution / Manila' 'Butteroil / AcÃ §Ã £o de ajuda alimentar da Comunidade econÃ ³mica europeia a favor de Mozambique ' 9 . Delivery period Loading in December 1979 10 . Stage and place of delivery Port of unloading Manila (deposited on the quay or on lighters) Port of unloading Maputo (deposited on the quay or on lighters) 1 1 . Representative of the beneficiary responsible for reception (") Phillipines National Red Cross , 860 United Nations Avenue, PO Box 280 , Manila 2801 Enacomo, PO Box 698 , Maputo . Telex 6350 12 . Procedure to be applied to determine the costs of supply Mutual agreement 13 . Expiry of the time limit for submission of tenders No L 287/6 Official Journal of the European Communities 14 . 11 . 79 Consignment I K 1 . Application of Council Regulations : (a) legal basis (EEC) No 830/78 ( 1978 programme) (EEC) No 939/79 ( 1979 programme) (b) affectation (EEC) No 831 /78 (general reserve) (EEC) No 940/79 2 . Beneficiary 3 . Country of destination ^ Dominica UNHCRSomalia 4 . Total quantity of the consignment 100 tonnes 100 tonnes 5 . Intervention agency responsible for delivery Belgian 6 . Origin of the butteroil (2 ) To manufacture from intervention butter 7 . Special characteristics and / or packaging (3 ) In 5 kg boxes , coated internally with food-can varnish or having undergone treatment giving equivalent guarantees 8 . Markings on the packaging 'Butteroil / Gift of the European Economic Community / For free distri ­ bution in Dominica' 'Butteroil / Gift of the European Economic Community to the United Nations High Commissioner for Re ­ fugees / Somalia Programme / Moga ­ dishu' 9 . Delivery period Delivery as soon as possible and at the latest 30 November 1979 10 . Stage and place of delivery Port of unloading Port of Roseau (deposited on the quay or on lighters) Port of unloading Mogadishu (deposited on the quay or on lighters) 11 . Representative of the beneficiary responsible for reception (4) Office of the Premier Minister, Sir Charles Savarin , Chairman of the Food Task Force, Cabinet Secretariat, Government Headquarters , Roseau ­ Dominica, West Indies UNHCR Mogadishu, c/o UNDP, PO Box 24 , Mogadishu , Somalia (6) 12 . Procedure to be applied to determine the costs or supply Mutual agreement 13 . Expiry of the time limit for submission of tenders 14 . 11.79 Official Journal of the European Communities No L 287/7 Consignment L M 1 . Application of Council Regulations : (a) legal basis (EEC) No 939/79 ( 1979 programme) (b) affectation (EEC) No 940/79 2 . Beneficiary 3 . Country of destination Guyana 4 . Total quantity of the consignment 50 tonnes 50 tonnes 5 . Intervention agency responsible for delivery Belgian 6 . Origin of the butteroil ( 2) To manufacture from intervention butter 7 . Special characteristics and / or packaging (J) In bunged metal drums , coated inside with an alimentary varnish or having been subject to a procedure giving equivalent guarantees , of 190 or 200 kg (to be indicated in the tender) net weight, fully filled and hermetically sealed in an atmosphere of nitrogen . The drums should be strong enough to withstand a long sea journey. Their composition must not be such as to be harmful to human health or to cause a change in the colour, taste or odour of their contents . Each drum must be fully leakproof. 8 . Markings on the packaging 'Butteroil / Gift of the European Economic Community to Guyana' 9 . Delivery period Delivery as soon as possible and at thelatest 30 November 1979 Delivery in December 1979 10 . Stage and place of delivery Community port operating a regular service with recipient countries 11 . Representative of the beneficiary responsible for reception (4) 12 . Procedure to be applied to determine the costs of supply Mutual agreement 13 . Expiry of the time limit for submission of tenders No L 287/ 8 Official Journal of the European Communities 14 . 11 . 79 Consignment N O P 1 . Application of Council Regulations : (a) legal basis (EEC) No 1768 /77 ( 1977 programme) (EEC) No 939/79 (b) affectation (EEC) No 1769/77 (general reserve) (EEC) No 940/79 2 . Beneficiary 3 . Country of destination UNHCR Thailand j* Republic of Cape Verde WFPNepal 4 . Total quantity of the consignment 300 tonnes 250 tonnes 30 tonnes 5 . Intervention agency responsible for delivery United Kingdom German 6 . Origin of the butteroil ( 2) To manufacture from intervention butter 7 . Special characteristics and / or packaging 3) In 5 kg boxes+ coated internally with food-can varnish or having undergone treatment giving equivalent guarantees 8 . Markings on the packaging 'Butteroil / Gift of the European Economic Community to the United Nations High Commis ­ sioner for Refugees' 'Butteroil / Dom da Comuni ­ dade econÃ ³mica europeia a repÃ ºblica de Cabo Verde' 'Nepal 2043 / Butteroil / Calcutta in transit to Nepal / Gift of the European Economic Community / Action of the World Food Programme' 9 . Delivery period Loading in January 1980 Delivery in December 1979 10 . Stage and place of delivery Port of unloading Bangkok (deposited on the quay or on lighters) Port of unloading Praia (deposited on the quay or on lighters) Community port operating a regular service with Calcutta 1 1 . Representative of the beneficiary responsible for reception ( 4 ) M. Goodyear, Regional Re ­ presentative HCR, Bureau HCR, Bangkok, PO Box Q 121 . Telex ES CAP TH 2392 M. le Directeur EMPA, Praia, Cap-Vert, pour compte du ministÃ ¨re de la coordination Ã ©conomique 12 . Procedure to be applied to determine the costs of supply Tender Mutual agreement 13 . Expiry of the time limit for submission of tenders 12 noon on 26 November 1979  14 . 11 . 79 Official Journal of the European Communities No L 287/9 Consignment Q R S (EEC) No 939/79 ( 1979 programme) (EEC) No 940 /79 ICRC Licross Haiti 50 tonnes 1 . Application of Council Regulations : (a) legal basis (b) affectation 2 . Beneficiary 3 . Country of destination 4 . Total . quantity of the consignment 5 . Intervention agency responsible for delivery 6 . Origin of the butteroil ( 2) 7 . Special characteristics and / or packaging (J ) 8 . Markings on the packaging Uruguay 30 tonnes Jordan 50 tonnes French To manufacture from intervention butter In 5 kg boxes , coated internally with food-can varnish or having undergone treatment giving equivalent guarantees A red cross 10 X 10 cm and, in letters at least 1 cm high , the following markings : 'Butteroil / DonaciÃ ³n de la Comunidad econÃ ³mica europea / AcciÃ ³n del ComitÃ © internaciÃ ³nal de la Cruz Roja / Destinado a la distribuciÃ ³n gratuita / 'Butteroil / Gift of the European Economic Community / Action of the International Committee of the Red Cross / For free distribution / Aqaba' 'Butter oil / Don de la CommunautÃ © Ã ©conomique europÃ ©enne / Pour distri ­ bution gratuite en HaÃ ¯ti / Port-au-Prince' Montevideo' Loading as soon as possible and at the latest 15 December 19799. Delivery period 10 . Stage and place of delivery Port of unloading Montevideo (deposited on the quay or on lighters) Port of unloading Port-au- Prince (deposited on the quay or on lighters) Port of unloading Aqaba (deposited on the quay or on lighters) Jordan National Red Crescent, PO Box 10001 , Amman, Jordan (7) 11 . Representative of the beneficiary responsible for reception (4) Cruz Roja uruguaya, ave ­ nida 8 de Octubre, 2990 , Montevideo, Uruguay SociÃ ©tÃ © nationale de la Croix-Rouge haÃ ¯tienne, place des Nations unies , BP 1337 , Port-au-Prince, HaÃ ¯ti C) Mutual agreement12 . Procedure to be applied to determine the costs of supply 13 . Expiry of the time limit for submission of tenders No L 287/ 10 Official Journal of the European Communities 14 . 11 . 79 Consignment T u V 1 . Application of Council Regulations : (a) legal basis (EEC) No 939/79 ( 1979 programme) (b) affectation (EEC) No 940/79 2 . Beneficiary ICRC 3 . Country of destination Ethiopia 4 . Total quantity of the consignment 25 tonnes 25 tonnes 5 . Intervention agency responsible for delivery Belgian 6. Origin of the butteroil ( 2 ) To manufacture from intervention butter 7 . Special characteristics and / or packaging (3 ) In 5 kg boxes, coated internally with food-can varnish or having undergone treatment giving equivalent guarantees 8 . Markings on the packaging A red cross 10 x 10 cm and , in letters at least 1 cm high , the following markings : 'Lot number one' | 'Lot number two' followed by : 'ER-59 / Butteroil / Gift of the European Economic Community / Action of the Inter ­ national Committee of tne Red Cross / For free distribution' 9 . Delivery period Loading as soon as possible and at the latest 30 November 1979 10 . Stage and place of delivery Port of unloading Port Sudan (deposited on the quay or on lighters) 11 . Representative of the beneficiary responsible for reception (4) Names and addresses of the beneficiaries will be sent to the intervention agency as soon as possible 12 . Procedure to be applied to determine the costs of supply Mutual agreement 13 . Expiry of the time limit for submission of tenders 14 . 11.79 Official Journal of the European Communities No L 287/ 11 Consignment V w 1 . Application of Council Regulations : (a) legal basis (EEC) No 939/79 ( 1979 programme) (b) affectation (EEC) No 940/79 2 . Beneficiary Sudan 1 Ghana 3 . Country of destination -I - 4 . Total quantity of the consignment 500 tonnes I 200 tonnes 5 . Intervention agency responsible for delivery Belgian I French 6 . Origin of the butteroil (2) To manufacture from intervention butter 7 . Special characteristics and / or packaging (J) In 5 kg boxes , coated internally with food-can varnish or having undergone treatment giving equivalent guarantees 8 . Markings on the packaging 'Butteroil / Gift of the European Economic Community to Sudan ' 'Butteroil / Gift of the European Economic Community to the Republic of Ghana' 9 . Delivery period Delivery in January 1980 I Delivery in December 1979 10 . Stage and place of delivery Community port operating a regular service with recipient countries Port of unloading Tema (deposited on the quay or on lighters) 11 . Representative of the beneficiary responsible for reception (4) Principal Secretary (ACP-EEC ­ ECOWAS Secretariat), Ministry of Finance and Economic Planning, PO Box M 76, Accra, Ghana 1 ?. Procedure to be applied to determine the costs of supply Tender I Mutual agreement 13 . Expiry of the time limit for submission of tenders 12 noon on 26 November 1979  No L 287/ 12 14 . 11 . 79Official Journal of European Communities Notes : (') This Annex, together with the notice published in Official Journal No C 95 of 19 April 1977 , page 7 , takes the place of an invitation to tender from the intervention agencies concerned in cases where , under point 12 , there must be a tendering procedure . ( 2) In cases where the goods come from intervention stocks, an additional notice stating the ware ­ houses where the product is stored will be published in the 'C ' series of the Official Journal of the European Communities. Butter originating in the United Kingdom is salted and at least 18 months old . ( 3 ) Other than those set out in Annex II to Regulation (EEC) No 303 /77 . ( 4 ) Only in the case of delivery 'to the port of unloading' and ' free at destination'; see Article 5 and the last indent of Article 13 ( 1 ) of Regulation (EEC) No 303 /77 . ( 5 ) Each offer may cover only a part quantity of 500 tonnes as specified in the complementary tender indicating the storage locations of the product published together with this Regulation in the 'C ' series of the Official Journal of the European Communities. (6) The bill of lading must contain the following information : 'NOTIFY ADDRESS : ( a) reprÃ ©sentant du bÃ ©nÃ ©ficiaire ; (b) Mr Von Arnim, UNHCR, palais des Nations , CH-1211 GenÃ ¨ve 10'; moreover, a copy of the dispatch documents should be sent by the successful tenderer as soon as possible to the following addresses :  Mr Von Arnim, UNHCR, palais des Nations , CH-1211 GenÃ ¨ve 10 (two copies),  Delegate of the Commission of the EEC in Somalia , PO Box 943 , Mogadishu , Somalia . ( 7 ) The bill of lading must contain the following information : 'NOTIFY ADDRESS : ICRC Delegation , Place Abdali , Jabal El-Weibdeh , PO Box 9058 , Amman , Jordan'. ( 8 ) The bill of lading must contain the following information : 'NOTIFY ADDRESS : (a) consignee ; (b) League of the Red Cross Societies , BP 276 , CH-1211 Geneve 19 . Telex 22555 CH'.